Title: To George Washington from William Heath, 1 January 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,
                     Head quarters, Highlands January 1. 1782.
                  
                  I was honored with yours of the 24th ultimo yesterday.—Have this day called for the returns of those who have not had the small pox, and directed that preparations be made for putting them under inoculation as soon as possible.
                  I do not know whether the clothing for the Rhode-island regiment is gone on or not.  The Subaltern and party shall be instructed conformably to your directions.
                  The deputy-adjutant-general informed me this morning, that the form of a return from the adjutant-general, as mentioned in your letter, had not reached him—perhaps he may receive it this day.
                  Lieutenant–colonel commandant Reid is the oldest officer in the New Hampshire line, and in case of general Stark’s absence, unless some other officer is sent to the northward, will command the troops.  I have just received a letter from him, representing the absolute necessity he is under of going home some time this winter.  If general Hazen cannot be spared to go to the northward, I believe it would not be disagreeable to general Paterson, if your Excellency should approve it.  During his absence from his own brigade, it will be commanded by colonel Putnam, whose abilities are fully known to your Excellency.
                  This day the new system of supplying the army here by contract commences.  I hope it will answer the expectations of Congress.  Particular instructions from the Secretary at war were expected pointing out the mode of returns, orders, vouchers, &c.  None having arrived, I have been obliged from the necessity of the case to direct that the new system take place, but that the old mode of returns, orders, &c. continue until the instructions arrive.  The contractors are exerting every nerve to ensure an ample supply of provisions.
                  The clothier general is issuing the clothing with all possible expedition, having begun with the blankets, vests, overalls, shirts, hose, shoes, &c. which will afford the first relief; and it was never more wanted.  Many of the troops are almost naked.  The cloth for the coats, vests and overalls, is very good—part of the blankets are also very good; but a large number of them are so small that a man cannot cover himself with one of them.  Three might make two good ones—at present it is impossible that they should keep the men warm.  There is also a very considerable number of baize blankets—your Excellency knows their quality.  There is a great deficiency of shoes, and a great number of men now barefoot.  But the greatest difficulty will be to get the clothing made up.   The regiments are nearly four hundred strong.  There are not, I believe, more than five or six taylors in a regiment—in some, not so many.  The clothier-general in his advertisement for taylors from the country, offers twelve shillings Pennsylvania currency for every suite which shall be made up consisting of a coat, a woolen vest, breeches and overalls.  This, I fear, will be considered by the taylors as but small encouragement; but Mr Moylan thinks it is as much as he can venture to offer.  If it was August, any small delay would not be so material.  At this season, every moment is precious.  The troops are suffering inconceivably, and unless a very considerable number of taylors are collected, it will be almost spring before all the clothing is made up.
                  I am just informed that about fifty men belonging to the regiment of light troops, late under the command of colonel Scammell, are left sick at Annapolis, principally with the small-pox.  They are under the command of lieutenant Jackson of the 8th Massachusetts regiment, he has written in the most pressing manner for assistance—He had applied to the council of the State for relief, but could not obtain it—Five or Six of the men had died before he wrote.  He represents that such as get well cannot move until clothing is sent them.  To send clothing from here will be more expence than it will be worth when it gets there, and will take up a considerable length of time.  Cannot some relief be sent them from Philadelphia, or be procured where they are at less expence than if sent from here?
                  Some recruits have lately arrived from Massachusetts—a number more are collecting.  I wish your Excellency the compliments of the Season, and have the honor to be With the highest respect, Your Excellency’s Most obedient Servant,
                  
                     W. Heath
                     
                  
               